DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 12/23/2019 has been entered. The claims 5 and 7-11 have been amended. The claim 12 has been newly added. The claims 1-12 are pending in the current application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The claim 1 recites “an image processing unit comprising: a generation unit configure to generate….wherein….wherein”. 
a program for the CPU to execute a predetermined operation (a method for generating a display image based on the viewpoint 102 of the user)”. 
Accordingly, the claimed generation unit under BRI is interpreted as a program. 
However, software program or program instructions or code instructions is non-statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8. In re Sarkar, 588 F.2d 1330, 1333, 200 USPQ 132, 137 (CCPA 1978). Abele, 684 F.2d at 907, 214 USPQ at 687. See also In re Johnson, 589 F.2d 1070, 1077, 200 USPQ 199, 206 (CCPA 1978).The claim 20 is thus non-statutory. 
As Ex Pare Rosario Uceda-Sosa Appeal No. 2008-001632 recognizes, “we note that all the dictionary definitions…confirm that a middleware module is well-known in the art as a computer software or computer program. While the claimed software program can be carried out by a computer, the instructions in such a program are not carried out by said computer until they are actually run on said computer”. Computer program per se is non-statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8. In re Sarkar, 588 F.2d 1330, 1333, 200 USPQ 132, 137 (CCPA 1978). Abele, 684 F.2d at 907, 214 USPQ at 687. See also In re Johnson, 589 F.2d 1070, 1077, 200 USPQ 199, 206 (CCPA 1978).
The claim 20 fails to go beyond a recitation of the manipulation of abstract ideas. In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008). In re Abele and Marshall, 214 USPQ 682 (C.C.P.A. 1982). Ex parte Halligan, 89 USPQ2d 1355, U.S. Patent and Trademark Office Appeal No. 2008-1588. Ex parte Jakobsson, 84 USPQ2d 1511, U.S. Patent and Trademark Office Appeal No. 2006-2107, Decided April 16, 2007. Ex parte Cornea-Hasegan, 89 USPQ2d 1557 (Bd. Pat. App. & Int. 2009). Ex parte Langemyr, 89 USPQ2d 1988, U.S. Patent and Trademark Office Appeal No. 2008-1495. Ex Parte David Myr, Appeal No. 2009-005949, Decided Sept. 18, 2009. Ex Parte Rodney Daughtrey, Appeal No. 2008-000202, Decided April 8, 2009.  
The claimed program constitutes abstract idea. The subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention is limited to abstract ideas, laws of nature and physical phenomena. A claim that attempts to patent an abstract idea is ineligible subject matter under 35 U.S.C. 101. See Bilski, 130 S. Ct. at 3230. 
The 35 U.S.C. 101 statute identifies four categories of patent eligible inventions: processes, machines, manufactures, and compositions of matter. In considering the “program” claim, the claim does not properly fit within any category and is therefore not eligible for patenting. Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101. In its first patent-eligibility case since the U.S. Supreme Court's decision in Alice Corp. v. CLS Bank Int’l., the Federal Circuit has held that claims directed to a data structure or a program are not patent-eligible, affirming the district court's summary judgment of invalidity.  See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc. (Fed. Cir. July 11, 2014). The claims 2-10 and 12 are dependent upon the claim 1 and are subject to the same rationale of rejection as the claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US-PGPUB No. 2020/0183157 (hereinafter Suzuki) in view of Hirao et al. US-PGPUB No. 2002/0067366 (hereinafter Hirao). 
Re Claim 1: 
Suzuki teaches an image processing unit comprising: 
a generation unit configured to generate a display image including a display element corresponding to a virtual image visually recognized by a user, wherein the generation unit determines a planar shape of the display element so that a size of the virtual image visually recognized by the user changes based on a viewpoint height of the user (
Suzuki teaches at FIGS. 21-25 and Paragraph 0119-0123 that the size and shape of the virtual image in the display area to overlap an overlapping range changes with respect to the height of a reference viewpoint B). 
Suzuki at least suggests the claim limitation: wherein the generation unit determines the planar shape of the display element which is enlarged when the viewpoint height changes from a reference position to a position lower than the reference position (
Suzuki teaches at FIG. 21 and 24-25 that the displayed virtual image is enlarged in the overlapping range when the viewpoint height changes from the viewpoint P in FIG. 21 to the viewpoint Q in FIGS. 22-25).
Hirao teaches the claim limitation: wherein the generation unit determines the planar shape of the display element which is enlarged when the viewpoint height changes from a reference position to a position lower than the reference position (Hirao teaches at Paragraph 0034 that the eye position moves upward as the seat position moves forward the front of the vehicle and at Paragraph 0031 and FIGS. 3A-3B that the controller 19 reduces the size the display region…as the driver’s eye position moves forward, this display apparatus shifts the lower horizontal side of the display region upward toward the upper horizontal side and simultaneously shifts the vertical left side. It is noted that the eye position moves upward as the seat position moves forward. Thus, as the eye position moves upward/downward, the display region is reduced/enlarged).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Hirao’s teaching of adjusting the virtual image in accordance with the driver’s viewpoint position to have modified Suzuki’s size adjustment of the virtual image according to the driver’s viewpoint position to have enlarged/reduced the virtual image when the viewpoint position is lowered/increased. One of the ordinary skill in the art would have reduced the virtual image when the viewpoint position is moved upward and to have enlarged the virtual image when the viewpoint position is moved downward according to Hirao.  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation wherein a forward direction of a vehicle including a projection target member on which the virtual image is projected is a front direction, wherein a reverse direction of the vehicle is a rear direction, and wherein the generation unit determines the planar shape of the display element which is enlarged so that a planar shape of the virtual image in a real space visually recognized by the user or a planar shape on a virtual plane on which the planar shape of the virtual image is mapped extends in the front direction and/or the rear direction.
Suzuki and Hirao further teach the claim limitation wherein a forward direction of a vehicle including a projection target member on which the virtual image is projected is a front direction, wherein a reverse direction of the vehicle is a rear direction, and wherein the Suzuki teaches at FIGS. 21-25 and Paragraph 0119-0123 that the size and shape of the virtual image in the display area to overlap an overlapping range changes with respect to the height of a reference viewpoint B. 
Hirao teaches at Paragraph 0034 that the eye position moves upward as the seat position moves forward the front of the vehicle and at Paragraph 0031 and FIGS. 3A-3B that the controller 19 reduces the size the display region…as the driver’s eye position moves forward, this display apparatus shifts the lower horizontal side of the display region upward toward the upper horizontal side and simultaneously shifts the vertical left side. It is noted that the eye position moves upward as the seat position moves forward. Thus, as the eye position moves upward/downward, the display region is reduced/enlarged).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation wherein the generation unit determines the planar shape of the display element which is enlarged so that a planar shape of the virtual image in a real space visually recognized by the user or a planar shape on a virtual plane on which the planar shape of the virtual image is mapped extends in a first predetermined direction and/or a second predetermined direction. 
Suzuki and Hirao further teach the claim limitation wherein the generation unit determines the planar shape of the display element which is enlarged so that a planar shape of the virtual image in a real space visually recognized by the user or a planar shape on a virtual plane Suzuki teaches at FIGS. 21-25 and Paragraph 0119-0123 that the size and shape of the virtual image in the display area to overlap an overlapping range changes with respect to the height of a reference viewpoint B. 
Hirao teaches at Paragraph 0034 that the eye position moves upward as the seat position moves forward the front of the vehicle and at Paragraph 0031 and FIGS. 3A-3B that the controller 19 reduces the size the display region…as the driver’s eye position moves forward, this display apparatus shifts the lower horizontal side of the display region upward toward the upper horizontal side and simultaneously shifts the vertical left side. It is noted that the eye position moves upward as the seat position moves forward. Thus, as the eye position moves upward/downward, the display region is reduced/enlarged).

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation wherein the generation unit dynamically determines an enlargement ratio of the planar shape of the display element responsive to a change in the viewpoint height.
Suzuki and Hirao further teach the claim limitation wherein the generation unit dynamically determines an enlargement ratio of the planar shape of the display element responsive to a change in the viewpoint height (Suzuki teaches at FIGS. 21-25 and Paragraph 0119-0123 that the size and shape of the virtual image in the display area to overlap an overlapping range changes with respect to the height of a reference viewpoint B. 
Hirao teaches at Paragraph 0034 that the eye position moves upward as the seat position moves forward the front of the vehicle and at Paragraph 0031 and FIGS. 3A-3B that the controller 19 reduces the size the display region…as the driver’s eye position moves forward, this display apparatus shifts the lower horizontal side of the display region upward toward the upper horizontal side and simultaneously shifts the vertical left side. It is noted that the eye position moves upward as the seat position moves forward. Thus, as the eye position moves upward/downward, the display region is reduced/enlarged).

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 5 except additional claim limitation wherein the generation unit determines the planar shape of the display element that is not enlarged so that the enlargement ratio of the planar shape of the display element is 1 only when a line-of-sight direction of the user is directed toward the virtual image.
Hirao further teaches the claim limitation wherein the generation unit determines the planar shape of the display element that is not enlarged so that the enlargement ratio of the planar shape of the display element is 1 only when a line-of-sight direction of the user is directed toward the virtual image (Hirao teaches at Paragraph 0033 that when the current seat slide position and the previous seat slide position are in agreement with each other, then controller 19 assumes that the driver’s eye position remains unchanged, and holds the display region of display unit 11 unchanged).

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 5 except additional claim limitation wherein the user is informed that the enlargement ratio has occurred 
Suzuki and Hirao further teach the claim limitation wherein the user is informed that the enlargement ratio has occurred as the viewpoint height of the user decreases when the enlargement ratio of the planar shape of the display element is greater than 1 (Suzuki teaches at FIGS. 21-25 and Paragraph 0119-0123 that the size and shape of the virtual image in the display area to overlap an overlapping range changes with respect to the height of a reference viewpoint B. 
Hirao teaches at Paragraph 0034 that the eye position moves upward as the seat position moves forward the front of the vehicle and at Paragraph 0031 and FIGS. 3A-3B that the controller 19 reduces the size the display region…as the driver’s eye position moves forward, this display apparatus shifts the lower horizontal side of the display region upward toward the upper horizontal side and simultaneously shifts the vertical left side. It is noted that the eye position moves upward as the seat position moves forward. Thus, as the eye position moves upward/downward, the display region is reduced/enlarged).
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation wherein the viewpoint height is a fixed value acquired when the vehicle is started, and wherein the generation unit determines an enlargement ratio of the planar shape of the display element based on the fixed value.
Suzuki and Hirao further teach the claim limitation wherein the viewpoint height is a fixed value acquired when the vehicle is started, and wherein the generation unit determines an enlargement ratio of the planar shape of the display element based on the fixed value (Suzuki teaches at FIGS. 21-25 and Paragraph 0119-0123 that the size and shape of the virtual image in the display area to overlap an overlapping range changes with respect to the height of a reference viewpoint B. 
Hirao teaches at Paragraph 0034 that the eye position moves upward as the seat position moves forward the front of the vehicle and at Paragraph 0031 and FIGS. 3A-3B that the controller 19 reduces the size the display region…as the driver’s eye position moves forward, this display apparatus shifts the lower horizontal side of the display region upward toward the upper horizontal side and simultaneously shifts the vertical left side. It is noted that the eye position moves upward as the seat position moves forward. Thus, as the eye position moves upward/downward, the display region is reduced/enlarged).
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation wherein the generation unit determines the planar shape of the display element so that the planar shape of the virtual image in the real space visually recognized by the user or the planar shape on the virtual plane on which the planar shape of the virtual image is mapped remains the same when the viewpoint height changes from the reference position to a position higher than the reference position.
Suzuki further teaches the claim limitation wherein the generation unit determines the planar shape of the display element so that the planar shape of the virtual image in the real space visually recognized by the user or the planar shape on the virtual plane on which the planar shape of the virtual image is mapped remains the same when the viewpoint height changes from the reference position to a position higher than the reference position (Suzuki teaches at FIG. 21 that when the driver’s viewpoint height changes from the reference viewpoint B to the viewpoint P, the virtual image displayed in the overlapping range remains unchanged).

Re Claim 11: 
The claim 11 is in parallel with the claim 1 in the form of an apparatus claim. The claim 11 recites the claim limitation of a head-up display device comprising: the image processing unit according to claim 1; and a display configured to display the display image generated by the image processing unit. 
However, Suzuki further teaches the claim limitation of a head-up display device comprising (FIG. 1’s HUD apparatus 1): the image processing unit according to claim 1 (e.g., the image rendering unit 806 of FIG. 3); and a display configured to display the display image generated by the image processing unit (e.g., HUD apparatus 100 of Paragraph 0203). 

Claims 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. US-PGPUB No. 2020/0183157 (hereinafter Suzuki) in view of Hirao et al. US-PGPUB No. 2002/0067366 (hereinafter Hirao) and Aoki et al. US-PGPUB No. 2012/0256812 (hereinafter Aoki). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation wherein the first predetermined direction is a direction in which the planar shape of the virtual image in the real space visually recognized by the user or the planar shape on the virtual plane on which the planar shape of the virtual image is mapped approaches a vehicle including a projection target member on which the virtual image is projected, and 
However, Aoki et al. US-PGPUB No. 2012/0256812 further teaches the claim limitation that the first predetermined direction is a direction in which the planar shape of the virtual image in the real space visually recognized by the user or the planar shape on the virtual plane on which the planar shape of the virtual image is mapped approaches a vehicle including a projection target member on which the virtual image is projected (Aoki teaches at FIG. 5b that the virtual image 20V approaches a vehicle including a projection target 83V), and wherein the second predetermined direction is a direction in which the planar shape of the virtual image in the real space visually recognized by the user or the planar shape on the virtual plane on which the planar shape of the virtual image is mapped moves away from the vehicle (Aoki teaches at FIG. 5c that the virtual image 20V moves away from the vehicle including the projection target 83V). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Aoki’s teaching of adjusting the virtual image forward or backward with respect to the projection surface in accordance with the driver’s viewpoint position to have modified Suzuki’s size adjustment of the virtual image according to the driver’s viewpoint position to have enabled or disabled the display of the virtual image when the viewpoint position is lowered/increased. One of the ordinary skill in the art would have disabled the display image of the virtual image when the viewpoint position is moved upward. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the generation unit has less brightness of the display or disables 
However, Aoki further teaches the claim limitation that the generation unit has less brightness of the display or disables the display of the planar shape of the display element which is enlarged when an amount of the change in the viewpoint height per unit time is greater than or equal to a reference value (Aoki teaches at Paragraph 0010 that when the driver with the high seating height gests on the vehicle…in a state where the position of the virtual image of the display information is adjusted for the driver with the standard seating height, the virtual image of the display information is not displayed (visually recognized) in the projection area 771 and at Paragraph 0070 that when the driver with the high seating height gets on the vehicle in a state where the position of the virtual image of the display information is adjusted for the driver with the standard seating height, the display light L falls outside the eye range of the driver, the virtual image 20V of the display information is located above the virtual image 83V of the opening bezel and the virtual image 20V of the display information is not displayed and cannot be visually recognized from the driver). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Aoki’s teaching of adjusting the virtual image forward or backward with respect to the projection surface in accordance with the driver’s viewpoint position to have modified Suzuki’s size adjustment of the virtual image according to the driver’s viewpoint position to have enabled or disabled the display of the virtual image when the viewpoint position is lowered/increased. One of the ordinary skill in the art would have disabled the display image of the virtual image when the viewpoint position is moved upward. 
Re Claim 12: 

Hirao further teaches the claim limitation that the generation unit determines the planar shape of the display element that is not enlarged so that the enlargement ratio of the planar shape of the display element is 1 only when a line-of-sight direction of the user is directed toward the virtual image (Hirao teaches at Paragraph 0033 that when the current seat slide position and the previous seat slide position are in agreement with each other, then controller 19 assumes that the driver’s eye position remains unchanged, and holds the display region of display unit 11 unchanged). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIN CHENG WANG/Primary Examiner, Art Unit 2618